Baldwin, J.
This was an action to recover upon a joint promissory note given by Frank Hastings, in his life time, and Thomas W. Close, the appellant. Hastings having died before the commencement of this suit his administrators are *95made defendants with Close the appellant. Judgment by default was taken against the administrators, and upon issue joined and trial, against Close.
The first assignment of error is, that the court below refused to give certain instructions asked by defendant. It does not appear that any exceptions were taken by the appellant to the ruling of the court below. Unless such ruling was excepted to at the time and made part of the record by bill of exceptions, it will not be considered by this court. 1 Iowa 226 and 205; 2 Ib. 447.
It is also insisted that the court erred in rendering a judgment against appellant after judgment had been rendered against said administrators. The record shows that the judgment was rendered against all of the defendants at the same time. The judgment against the administrators by default, and against appellant upon the finding of the jury. No objections were made by appellant in his pleadings to a joinder of himself with the other defendants, and we think it too late to raise the question, for the first time, in this' Court.
It is further claimed that the court erred in rendering judgment against the administrators. They do not complain. Close alone appeals.
Judgment affirmed.